Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.  Claims 1-21 are objected to because of the following informalities:
In claims 1, 9, and 16, the phrase “columns of memory array” should be replaced with “columns of the memory array”.
The remaining claims are objected to for their dependence upon the claims listed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims are rejected under 35 U.S.C. 103 as being unpatentable over Sumbul et al (US 2020/0034148, herein Sumbul) in view of Lee et al (US 2022/0114431, herein Lee).

Regarding claim 1, Sumbul teaches a system comprising:
a memory array of a Processing In Memory (PIM) device configured to store a first array of data in a plurality of groups within the memory array, the memory array comprising a plurality of memory cells, a plurality of columns and a plurality of rows (Figs 1-2, [0018], compute-near-memory device, [0019], [0022], [0035-0036], memory sub-arrays include input matrices for neural network operations);
a sequence control of the PIM device configured to receive a second array of data ([0030], sequencer unit & [0035], [0045], next channel of input data); and
a fused multiply-accumulate (FMA) unit of the PIM device configured to generate a dot product array of data by applying the second array to the plurality of groups according to an allocation pattern applied to the first array of data ([0026], [0038], [0044], parallel MAC units to perform dot product operations on input arrays);
wherein each group of the plurality of groups comprises elements stored at memory cells corresponding to positions in rows of the memory array ([0037-0039], [0044], perform row-wise convolution operations).

Sumbul fails to explicitly teach wherein the elements are stored at positions in rows and columns of the memory array.

Lee teaches a system comprising a memory array of a processing-in-memory device (Fig 1, [0022], [0037], processing units located on memory die) wherein a group of a plurality of groups of elements to be operated on by a fused multiply-accumulate (FMA) unit of the PIM device are stored at memory cells corresponding to positions in rows and columns of the memory array (Figs 2 & 12, [0028], [0036], input elements stored at corresponding rows and columns to be fed to MAC array for operations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sumbul and Lee to organize the input matrices by row and column for feeding the neural network.  While Sumbul discloses multiple input matrices including rows and columns of input data (Sumbul Figs 2, 4A-5), Sumbul does not explicitly state that the parallel MAC units are fed data in row-column format like Lee.  However, given that Sumbul clearly demonstrates the use of input matrices that include rows and columns of 2-dimensional input data and the neural network operations utilize a stride to input rows of data one-by-one, organizing the input data with explicit columns would merely entail a combination of known prior art elements to achieve predictable results.

Regarding claim 2, the combination of Sumbul and Lee teaches the system of claim 1, wherein the first array of data comprises data subject to feature identification and wherein the second array of data comprises elements of at least one convolutional filter (Sumbul [0021], [0023], convolution filter & feature map).

Regarding claim 3, the combination of Sumbul and Lee teaches the system of claim 1, wherein the first array of data comprises elements of at least one convolutional filter and wherein the second array of data comprises data subject to feature identification (Sumbul [0021], [0023], convolution filter & feature map).

Regarding claim 4, the combination of Sumbul and Lee teaches the system of claim 1, wherein at least one of the first array of data or the second array of data is derived from at least one multi-dimensional array (Sumbul Fig 2, [0035], 3D filter matrix).

Regarding claim 5, the combination of Sumbul and Lee teaches the system of claim 1, wherein at least one of the first array of data or the second array of data comprises a convolutional filter for a neural network, and wherein the dot product array of data is a part of a feature map (Sumbul [0021], [0023], convolution filter & feature map, [0038], dot product outputs to feature map).

Regarding claim 8, the combination of Sumbul and Lee teaches the system of claim 1, wherein the memory array is configured to store at least one additional array of data in a plurality of groups within the memory array; and wherein the FMA unit is configured to generate a second dot product array of data by applying at least one of the second array or a third array to the plurality of groups of the at least one additional array (Sumbul [0035-0038], [0044-0045], multiple channels of input matrix kernel, MAC units generate dot product for each input channel).

Claims 9, 10, 11, 12 and 15 refer to a method embodiment of claims 1, 2, 4, 5, and 8, respectively.  Therefore, the above rejections for claims 1, 2, 4, 5, and 8 are applicable to claims 9, 10, 11, 12, and 15.

Claim 16, 18, 20, and 21 refer to an alternate method embodiment of claims 1, 4, 5, and 8.  Therefore, the above rejections for claims 1, 4, 5, and 8 are applicable to claims 16, 18, 20, and 21.

Regrading claim 17, the combination of Sumbul and Lee teaches the method of claim 16, wherein the data object comprises data subject to feature identification (Sumbul [0021], [0023], feature map of data).

3.  Claims 6, 7, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumbul and Lee as applied to claims 1, 9, and 16 above, and further in view of Verma et al (US 2021/0271597, herein Verma).

Regarding claim 6, the combination of Sumbul and Lee teaches the system of claim 1, wherein each group is structured along the columns of the memory array (Lee [0028], [0036]).
Sumbul and Lee fail to teach wherein the allocation pattern applied to the first array of data is a bit-serial allocation pattern.
Verma teaches a system comprising a memory array of a processing-in-memory device (Fig 1, [0005], compute-in-memory array) wherein an allocation pattern applied to a first array of data is a bit-serial allocation pattern ([0035], [0045], bit-serial computations of memory elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sumbul and Lee with those of Verma to utilize a bit-serial allocation pattern.  While Sumbul and Lee do not explicitly contemplate the nature of how wires in the PIM device transmit data, bit-serial compute is a routine and conventional technique within the microprocessor art.  Verma discloses how using a hybrid approach including bit-serial allocation increasing the efficiency of matrix operations in a PIM device (Verma [0045]).  Therefore, implementing a bit-serial allocation pattern would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 7, the combination of Sumbul and Lee teaches the system of claim 1, wherein each group is structured along the rows of the memory array (Sumbul [0044], Lee [0028], [0036]).
Sumbul and Lee fail to teach wherein the allocation pattern applied to the first array of data is a bit-parallel allocation pattern.
Verma teaches a system comprising a memory array of a processing-in-memory device (Fig 1, [0005], compute-in-memory array) wherein an allocation pattern applied to a first array of data is a bit-parallel allocation pattern ([0035], [0045], bit-parallel computations of memory elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sumbul and Lee with those of Verma to utilize a bit-parallel allocation pattern.  While Sumbul and Lee do not explicitly contemplate the nature of how wires in the PIM device transmit data, bit-parallel compute is a routine and conventional technique within the microprocessor art.  Verma discloses how using a hybrid approach including bit-parallel allocation increasing the efficiency of matrix operations in a PIM device (Verma [0045]).  Therefore, implementing a bit-parallel allocation pattern would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.
Claims 13 and 14 refer to a method embodiment of the system embodiment of claims 6 and 7, respectively.  Therefore, the above rejections for claims 6 and 7 are applicable to claims 13 and 14, respectively.

Claim 19 refers to an alternate method embodiment of the combined limitations of claims 6 and 7.  Therefore, the above rejections for claims 6 and 7 are applicable to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo (US 2020/0349426) discloses a PIM device for performing matrix operations with a convolution streaming engine to create a feature map.
Akerib (US 2020/0168257) discloses a PIM device where input feature data to a MAC array is organized in rows and columns.
Sharma (US 2019/0138893) discloses a compute-in-memory device for performing MAC operations.
Malladi (US 2019/0079886) discloses a PIM device for performing MAC operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182